Citation Nr: 0309019	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  97-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a compensable evaluation for a low back 
disability.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an evaluation in excess of 10 percent for 
a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1955 to May 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO), which denied the 
veteran's application for a compensable evaluation for a low 
back disability.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in November 1998.  See 38 C.F.R. 
§ 20.704(e) (2002).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

In October 2002, the Board undertook additional development 
of this issue.  Upon review of the record, the Board 
concludes that this development has been completed 
satisfactorily.   


FINDING OF FACT

The veteran's low back disability is manifested by no more 
than characteristic pain on motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 
percent for a low back disability, but no higher, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable rating 
for a low back disability.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, May 2001 letter, and January 2003 letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, by May 2001 letter, although sent in connection 
with an unrelated claim, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and several VA orthopedic 
examination reports.  As the record shows that the veteran 
has been afforded several VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Factual Background 

Service connection for chronic low back strain was granted by 
December 1978 rating decision.  A noncompensable evaluation 
was assigned effective June 1, 1978.  

On May 1997 VA orthopedic examination, the veteran indicated 
that he could not engage in activities that required lifting.  
He described severe low back pain as well as radiculopathy.  
On objective examination, the examiner noted no postural 
abnormalities, neurologic deficit, or fixed deformities.  
There was, however, some paraspinal muscle spasm.  An X-ray 
study reflected mild degenerative changes at L4-5 and L5-S1.  
The examiner diagnosed degenerative changes in the lumbar 
spine causing mechanical, as well as radicular types of 
symptoms.

In October 1997, the veteran filed a claim for an increased 
rating for his low back disability.  

On December 1997 VA orthopedic examination, the veteran 
complained of low back pain without radiculopathy.  He 
complained of pain with forward bending and with lifting.  On 
objective examination, the examiner noted full lumbar range 
of motion with pain in all ranges.  The examiner diagnosed 
lumbar spondylosis with grade I anthrospondylolisthesis at 
L4-5 and significant degenerative changes in the lumbar spine 
without radicular symptoms.  There were also objective 
findings consistent with a herniated disk, but the veteran 
had no symptoms.

By April 1998 rating decision, the RO deferred a decision on 
the matter of an increased rating for the veteran's service-
connected low back disability.  

On August 1998 VA orthopedic examination, the veteran 
indicated that he had difficulty lifting objects heavier than 
five pounds.  He denied episodes of acute pain.  Rather, he 
stated that he had chronic pain that increased with certain 
activities.  On objective examination, spinal contours were 
found to be normal.  There was no marked tenderness to low 
back palpation.  There was full low back range of motion.  An 
X-ray study of the lumbosacral was unremarkable, but there 
appeared to be some hypertrophy of the facet joints 
posteriorly.

By September 1999 supplemental statement of the case, the RO 
denied the veteran's request for an increased rating for his 
low back disability.  

An additional low back examination was conducted in February 
2003 pursuant to a Board request.  On that examination, the 
veteran estimated his low back pain as a three or four on a 
scale of one to 10.  He stated, however, that he modified his 
activities in order to avoid pain.  He indicated that he 
could walk two blocks before having to stop and rest; he 
could stand for 15 minutes before having to stop.  He denied, 
however, the use of analgesics on a regular basis.  On 
objective examination, there was no obvious clinical 
deformity.  The low back was not tender to palpation.  
Forward flexion was to 70 degrees, extension was to 15 
degrees, right bending was to 20 degrees, and left bending 
was to 30 degrees.  Right rotation was to 40 degrees, and 
left rotation was to 45 degrees.  There was pain at the 
extremes of range of motion.  An X-ray study reflected 
hyperlordosis at the lumbosacral junction.  Otherwise, no 
lumbar spine pathology was noted.  The examiner diagnosed 
mechanical low back pain with motion and pain both 
objectively and subjectively.  There was no significant 
fatigability or incoordination, and there was no quantifiable 
functional loss.  The examiner assessed the veteran's low 
back pain as moderate and functional loss, limitation of 
motion, and fatigability as mild. 

Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5295 
pertaining to lumbosacral strain.  Under this regulatory 
provision, a zero percent evaluation is warranted when 
symptoms are slight and subjective.  A 10 percent disability 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

A 10 percent evaluation is warranted under Diagnostic Code 
5295 as the February 2003 examination report reflected 
subjective, as well as objective low back pain, particularly 
on range of motion.  A 20 percent evaluation under this 
diagnostic code is not warranted.  The record is silent with 
respect to the muscle spasm on extreme forward bending, loss 
of lateral spinal motion, and the other symptoms associated 
with a 20 percent evaluation.  

Diagnostic Code 5003 provides that degenerative arthritis is 
evaluated based on limitation of motion of the affected part.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by X-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  An evaluation under this diagnostic code is 
inapplicable because degenerative arthritis was not shown on 
February 2003 X-ray study.  The Board emphasizes that it must 
focus on the most recent findings.  See Francisco, supra.  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
rating, and unfavorable ankylosis warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  The 
veteran is not entitled to compensation under this diagnostic 
code because he does not suffer from lumbar ankylosis.

Under Diagnostic Code 5292, slight limitation of the lumbar 
spine motion is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  The veteran is not 
entitled to compensation under this provision as the 
symptomatology described above has been taken into 
consideration in the granting of a 10 percent evaluation 
under Diagnostic Code 5295.  The veteran may not be 
compensated for the same symptomatology twice as such would 
constitute prohibited pyramiding.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  Karnas, supra.  The Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  Diagnostic Code 5293 pertains to 
intervertebral disc syndrome, and the regulations pertaining 
to Diagnostic Code 5293 were changed effective September 23, 
2002.  See Fed. Reg. 54345-54349 (August 22, 2002).  The 
Board need not discuss either version of this diagnostic 
code, however, as the veteran was not diagnosed with 
intervertebral disc syndrome.  Indeed, other than 
hyperlordosis of the lumbosacral junction, no lumbar 
pathology was seen on most recent X-ray study.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Additional 
compensation is not warranted under the above provisions.  
Although the veteran experiences pain on low back range of 
motion, such symptoms are encompassed within the 10 percent 
evaluation granted under Diagnostic Code 5295.  The Board 
notes that a 10 percent evaluation under that diagnostic code 
contemplates characteristic pain on motion.

As evident from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2002) whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of low back symptomatology not contemplated in the currently 
assigned 10 percent rating permitted under the Schedule.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted.  38 C.F.R. 
3.321(b)(1) (2002).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect.  Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996)

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
evaluation greater than 10 percent for the veteran's low back 
disability at this time.


ORDER

A 10 percent evaluation for the veteran's low back disability 
is allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   .

REMAND

With respect to the issues of an increased rating for a 
duodenal ulcer disability and service connection for 
hypertension, additional development is necessary.  

Regarding the veteran's service-connected duodenal ulcer 
disability, additional details necessary in order that the 
Board have the requisite information for rating purposes.

With respect to the veteran's claim of service connection for 
hypertension, a diagnosis as well as an opinion regarding 
etiology are not currently available.  

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

1.  The January 2003 VA gastrointestinal 
examiner should be contacted to complete 
the assessment of the nature and extent 
of the veteran's duodenal ulcer 
disability.  The examiner is asked to 
review the claims file.  All symptoms 
should be characterized as mild, 
moderate, or severe.  If not completed, 
all necessary testing should be 
accomplished, to include the 
esophagogastro-duodenoscopy (EGD), noted 
as ordered in the January 2003 report of 
examination.  If the January 2003 
examiner cannot complete the above, the 
file should be reviewed by another 
gastrointestinal examiner to determine 
the level of severity of the veteran's 
disability.  

2.  The RO should schedule the veteran 
for a medical examination to determine 
whether the veteran suffers from 
hypertension.  If so, the examiner is 
asked to provide an opinion regarding the 
etiology of the veteran's hypertension as 
well as the date of onset.  The examiner 
is asked to review the claims file prior 
to examining the veteran.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

